UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number000-50513 ACORDA THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3831168 (I.R.S. Employer Identification No.) 420 Saw Mill River Road, Ardsley, New York (Address of principal executive offices) (Zip Code) (914)347-4300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) SmallerReportingCompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2014 Common Stock, $0.001 par value per share 41,645,930 shares ACORDA THERAPEUTICS,INC. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December31, 2013 1 Consolidated Statements of Operations (unaudited) for the Three-month Period Ended March 31, 2014 and 2013 2 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three-month Period Ended March 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (unaudited) for the Three-month Period Ended March 31, 2014 and 2013 4 Notes to Consolidated Financial Statements (unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PART II—OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item6. Exhibits 29 This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Stockholders are cautioned that such statements involve risks and uncertainties, including:our ability to successfully market and sell Ampyra in the U.S.; third party payers (including governmental agencies) may not reimburse for the use of Ampyra or our other products at acceptable rates or at all and may impose restrictive prior authorization requirements that limit or block prescriptions; the risk of unfavorable results from future studies of Ampyra or from our other research and development programs, including Plumiaz (our trade name for Diazepam Nasal Spray) or any other acquired or in-licensed programs; we may not be able to complete development of, obtain regulatory approval for, or successfully market Plumiaz or other products under development; the occurrence of adverse safety events with our products; delays in obtaining or failure to obtain regulatory approval of or to successfully market Fampyra outside of the U.S. and our dependence on our collaboration partner Biogen Idec in connection therewith; competition, including the impact of generic competition on Zanaflex Capsules revenues; failure to protect our intellectual property, to defend against the intellectual property claims of others, or to obtain third party intellectual property licenses needed for the commercialization of our products; failure to comply with regulatory requirements could result in adverse action by regulatory agencies; and the ability to obtain additional financing to support our operations. These forward-looking statements are based on current expectations, estimates, forecasts and projections about the industry and markets in which we operate and management’s beliefs and assumptions. All statements, other than statements of historical facts, included in this report regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would,” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make, and investors should not place undue reliance on these statements. In addition to the risks and uncertainties described above, we have included important factors in the cautionary statements in this report and in our Annual Report on Form10-K for the year ended December31, 2013, particularly in the “Risk Factors” section, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments that we may make. Forward-looking statements in this report are made only as of the date hereof, and we do not assume any obligation to publicly update any forward-looking statements as a result of developments occurring after the date of this report. We own several registered trademarks in the U.S. and in other countries.These registered trademarks include, in the U.S., the marks “Acorda Therapeutics,” our stylized Acorda Therapeutics logo, “Ampyra,” “Zanaflex,” “Zanaflex Capsules,” and “Qutenza.”Also, our mark “Fampyra” is a registered mark in the European Community Trademark Office and we have registrations or pending applications for this mark in other jurisdictions.Our trademark portfolio also includes several registered trademarks and pending trademark applications (e.g., “Plumiaz”) in the U.S. and worldwide for potential product names or for disease awareness activities.Third party trademarks, trade names, and service marks used in this report are the property of their respective owners. PART I Item1.Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) March 31, December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Trade accounts receivable, net of allowances of $666 and $698, as of March 31, 2014 and December 31, 2013, respectively Prepaid expenses Finished goods inventory held by the Company Finished goods inventory held by others Deferred tax asset Other current assets Total current assets Long-term investments Property and equipment, net of accumulated depreciation Deferred tax asset Intangible assets, net of accumulated amortization Non-current portion of deferred cost of license revenue Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred product revenue—Zanaflex Current portion of deferred license revenue Current portion of revenue interest liability Current portion of convertible notes payable Total current liabilities Non-current portion of deferred license revenue Put/call liability Non-current portion of revenue interest liability Non-current portion of convertible notes payable Other non-current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value. Authorized 80,000,000 shares at March 31, 2014 and December31, 2013; issued and outstanding 41,040,508 and 40,896,355 shares, including those held in treasury, as of March 31, 2014 and December31, 2013, respectively 41 41 Treasury stock at cost (12,420 shares at March 31, 2014 and December31, 2013) ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 82 37 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Unaudited Notes to Consolidated Financial Statements 1 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) (In thousands, except per share data) Three-month period ended March 31, 2014 Three-month period ended March 31, 2013 Revenues: Net product revenues $ $ Royalty revenues License revenue Total net revenues Costs and expenses: Cost of sales Cost of license revenue Research and development Selling, general and administrative Total operating expenses Operating income (loss) ) Other income (expense), net: Interest and amortization of debt discount expense ) ) Interest income Total other income (expense), net 80 ) Income (loss) before taxes ) (Provision for) benefit from income taxes ) Net income (loss) $ $ ) Net income (loss) per share—basic $ $ ) Net income (loss) per share—diluted $ $ ) Weighted average common shares outstanding used in computing net income (loss) per share—basic Weighted average common shares outstanding used in computing net income (loss) per share—diluted See accompanying Unaudited Notes to Consolidated Financial Statements 2 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) (unaudited) (In thousands) Three-month period ended March 31, 2014 Three-month period ended March 31, 2013 Net income (loss) $ $ ) Other comprehensive income: Unrealized gains on available for sale securities, net of tax 45 21 Other comprehensive income, net of tax 45 21 Comprehensive income (loss) $ $ ) See accompanying Unaudited Notes to Consolidated Financial Statements 3 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) (In thousands) Three-month period ended March 31, 2014 Three-month period ended March 31, 2013 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense Amortization of net premiums and discounts on investments Amortization of revenue interest issuance cost 8 16 Depreciation and amortization expense Loss (gain) on put/call liability 20 ) Deferred tax provision (benefit) ) Changes in assets and liabilities: Decrease in accounts receivable Decrease (increase) in prepaid expenses and other current assets ) Increase in inventory held by the Company ) ) Decrease in inventory held by others 28 45 Decrease in non-current portion of deferred cost of license revenue Decrease in other assets 8 8 Decrease in accounts payable, accrued expenses, other current liabilities ) ) (Decrease) increase in revenue interest liability interest payable ) 92 Decrease in non-current portion of deferred license revenue ) ) Increase in other non-current liabilities 9 — (Decrease) increase in deferred product revenue—Zanaflex ) Decrease in restricted cash 18 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of intangible assets ) ) Purchases of investments ) ) Proceeds from maturities of investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock and option exercises Repayments of revenue interest liability ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest Cash paid for taxes See accompanying Unaudited Notes to Consolidated Financial Statements 4 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) (1) Organization and Business Activities Acorda Therapeutics,Inc. (“Acorda” or the “Company”) is a biopharmaceutical company dedicated to the identification, development and commercialization of novel therapies to improve the lives of people with multiple sclerosis (MS), spinal cord injury (SCI) and other neurological disorders. The management of the Company is responsible for the accompanying unaudited interim consolidated financial statements and the related information included in the notes to the consolidated financial statements. In the opinion of management, the unaudited interim consolidated financial statements reflect all adjustments, including normal recurring adjustments necessary for the fair presentation of the Company’s financial position and results of operations and cash flows for the periods presented. Results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company as of and for the year ended December31, 2013 included in the Company’s Annual Report on Form10-K for such year, as filed with the Securities and Exchange Commission (the SEC). (2) Summary of Significant Accounting Policies Principles of Consolidation The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and include the results of operations of the Company and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Significant items subject to such estimates and assumptions include share-based compensation accounting, which are largely dependent on the fair value of the Company’s equity securities. In addition, the Company recognizes Zanaflex revenue based on estimated prescriptions filled. The Company adjusts its Zanaflex inventory value based on an estimate of inventory that may be returned. Actual results could differ from those estimates. Investments Both short-term and long-term investments consist of US Treasury bonds. The Company classifies marketable securities available to fund current operations as short-term investments in current assets on its consolidated balance sheets. Marketable securities are classified as long-term investments in long-term assets on the consolidated balance sheets if the Company has the ability and intent to hold them and such holding period is longer than one year. The Company classifies its short-term and long-term investments as available-for-sale. Available-for-sale securities are recorded at fair value of the investments based on quoted market prices. Unrealized holding gains and losses on available-for-sale securities, which are determined to be temporary, are excluded from earnings and are reported as a separate component of accumulated other comprehensive income (loss). Premiums and discounts on investments are amortized over the life of the related available-for-sale security as an adjustment to yield using the effective-interest method. Dividend and interest income are recognized when earned. Amortized premiums and discounts, dividend and interest income and realized gains and losses are included in interest income. 5 Accumulated Other Comprehensive Income The Company’s accumulated other comprehensive income is comprised of gains and losses on available for sale securities and is recorded and presented net of income tax. Revenue Recognition Ampyra Ampyra is available only through a network of specialty pharmacy providers that provide the medication to patients by mail; Kaiser Permanente, which distributes Ampyra to patients through a closed network of on-site pharmacies; and ASD Specialty Healthcare, Inc. (an AmerisourceBergen affiliate), which distributes Ampyra to the U.S. Bureau of Prisons and the U.S. Department of Veterans Affairs (VA). Ampyra is not available in retail pharmacies. The Company does not recognize revenue from product sales until there is persuasive evidence of an arrangement, delivery has occurred, the price is fixed and determinable, the buyer is obligated to pay the Company, the obligation to pay is not contingent on resale of the product, the buyer has economic substance apart from the Company, the Company has no obligation to bring about the sale of the product, the amount of returns can be reasonably estimated and collectability is reasonably assured. The Company recognizes product sales of Ampyra following shipment of product to a network of specialty pharmacy providers, Kaiser Permanente, and the specialty distributor to the VA. The specialty pharmacy providers, Kaiser Permanente, and the specialty distributor to the VA are contractually obligated to hold no more than an agreed number of days of inventory, ranging from 10 to 30 days. The Company’s net revenues represent total revenues less allowances for customer credits, including estimated discounts, rebates, and chargebacks. These allowances are recorded for cash consideration given by a vendor to a customer that is presumed to be a reduction of the selling prices of the vendor’s products or services and, therefore, are characterized as a reduction of revenue. At the time product is shipped to specialty pharmacies, Kaiser Permanente and the specialty distributor to the VA, an adjustment is recorded for estimated discounts, rebates, and chargebacks. These allowances are established by management as its best estimate based on available information and will be adjusted to reflect known changes in the factors that impact such allowances. Allowances for discounts, rebates, returns and chargebacks are established based on the contractual terms with customers, historical trends, communications with customers and the levels of inventory remaining in the distribution channel, as well as expectations about the market for the product and anticipated introduction of competitive products.Product shipping and handling costs are included in cost of sales.The Company does not accept returns of Ampyra with the exception of product damages that occur during shipping. Zanaflex The Company applies the revenue recognition guidance in Accounting Standards Codification (ASC) 605-15-25, which among other criteria requires that future returns can be reasonably estimated in order to recognize revenue. The amount of future tablet returns is uncertain due to generic competition and customer conversion to Zanaflex Capsules. The Company has accumulated some sales history with Zanaflex Capsules; however, due to existing and potential generic competition and customer conversion from Zanaflex tablets to Zanaflex Capsules, we do not believe we can reasonably determine a return rate at this time. As a result, the Company accounts for these product shipments using a deferred revenue recognition model. Under the deferred revenue model, the Company does not recognize revenue upon product shipment. For these product shipments, the Company invoices the wholesaler, records deferred revenue at gross invoice sales price, and classifies the cost basis of the product held by the wholesaler as a component of inventory. The Company recognizes revenue when prescribed to the end-user, on a first-in first-out (FIFO) basis. The Company’s revenue to be recognized is based on (1)the estimated prescription demand, based on pharmacy sales for its products; and (2)the Company’s analysis of third-party information, including third-party market research data. The Company’s estimates are subject to the inherent limitations of estimates that rely on third-party data, as certain third-party information is itself in the form of estimates, and reflect other limitations. The Company’s sales and revenue recognition reflects the Company’s estimates of actual product prescribed to the end-user. The Company expects to be able to apply a more traditional revenue recognition policy such that revenue is recognized following shipment to the customer when it believes it has sufficient data to develop reasonable estimates of expected returns based upon historical returns and greater certainty regarding generic competition. The Company’s net revenues represent total revenues less allowances for customer credits, including estimated discounts, rebates, and chargebacks. These allowances are recorded for cash consideration given by a vendor to a customer that is presumed to be a reduction of the selling prices of the vendor’s products or services and, therefore, should be 6 characterized as a reduction of revenue when recognized in the vendor’s statement of operations. Adjustments are recordedfor estimated chargebacks, rebates, and discounts. These allowances are established by management as its best estimate based on available information and are adjusted to reflect known changes in the factors that impact such allowances. Allowances for chargebacks, rebates and discounts are established based on the contractual terms with customers, analysis of historical levels of discounts, chargebacks and rebates, communications with customers and the levels of inventory remaining in the distribution channel, as well as expectations about the market for each product and anticipated introduction of competitive products. In addition, the Company records a charge to cost of goods sold for the cost basis of the estimated product returns the Company believes may ultimately be realized at the time of product shipment to wholesalers. The Company has recognized this charge at the date of shipment since it is probable that it will receive a level of returned products; upon the return of such product it will be unable to resell the product considering its expiration dating; and it can reasonably estimate a range of returns. This charge represents the cost basis for the low end of the range of the Company’s estimated returns. Product shipping and handling costs are included in cost of sales. Qutenza Qutenza is distributed in the United States by Besse Medical, Inc., a specialty distributor that furnishes the medication to physician offices; and by ASD Specialty Healthcare, Inc., a specialty distributor that furnishes the medication to hospitals and clinics. The Company does not recognize revenue from product sales until there is persuasive evidence of an arrangement, delivery has occurred, the price is fixed and determinable, the buyer is obligated to pay the Company, the obligation to pay is not contingent on resale of the product, the buyer has economic substance apart from the Company, the Company has no obligation to bring about the sale of the product, and the amount of returns can be reasonably estimated and collectability is reasonably assured. This means that, for Qutenza, the Company recognizes product sales following shipment of product to its specialty distributors. The Company’s net revenues represent total revenues less allowances for customer credits, including estimated rebates, chargebacks, and returns. These allowances are recorded for cash consideration given by a vendor to a customer that is presumed to be a reduction of the selling prices of the vendor’s products or services and, therefore, are characterized as a reduction of revenue. At the time product is shipped, an adjustment is recorded for estimated rebates, chargebacks, and returns. These allowances are established by management as its best estimate based on available information and will be adjusted to reflect known changes in the factors that impact such allowances. Allowances for rebates, chargebacks, and returns are established based on the contractual terms with customers, historical trends, as well as expectations about the market for the product and anticipated introduction of competitive products.Product shipping and handling costs are included in cost of sales. Milestones and royalties In order to determine the revenue recognition for contingent milestones, the Company evaluates the contingent milestones using the criteria as provided by the Financial Accounting Standards Boards (FASB) guidance on the milestone method of revenue recognition. At the inception of a collaboration agreement the Company evaluates if payments are substantive. The criteria requires that (i) the Company determines if the milestone is commensurate with either its performance to achieve the milestone or the enhancement of value resulting from the Company’s activities to achieve the milestone, (ii) the milestone be related to past performance, and (iii) the milestone be reasonable relative to all deliverable and payment terms of the collaboration arrangement. If these criteria are met then the contingent milestones can be considered substantive milestones and will be recognized as revenue in the period that the milestone is achieved. Royalties are recognized as earned in accordance with the terms of various research and collaboration agreements. In-Process Research and Development The cost of in-process research and development (IPR&D) acquired directly in a transaction other than a business combination is capitalized if the projects will be further developed or have an alternative future use; otherwise they are expensed. The fair values of IPR&D projects acquired in business combinations are capitalized. Several methods may be used to determine the estimated fair value of the IPR&D acquired in a business combination. The Company utilizes the "income method," and uses estimated future net cash flows that are derived from projected sales revenues and estimated costs. These projections are based on factors such as relevant market size, patent protection, historical pricing and expected industry trends. The estimated future net cash flows are then discounted to the present value using an appropriate discount rate. These assets are treated as indefinite-lived intangible assets until completion or abandonment of the projects, at which time the assets are amortized over the remaining useful life or written off, as appropriate. IPR&D intangible assets which are determined to have had a drop in their fair value are adjusted downward and an expense recognized on the statement of 7 operations. These are tested at least annually or sooner when a triggering event occurs that could indicate a potential impairment. Collaborations The Company recognizes collaboration revenues and expenses by analyzing each element of the agreement to determine if it shall be accounted for as a separate element or single unit of accounting. If an element shall be treated separately for revenue recognition purposes, the revenue recognition principles most appropriate for that element are applied to determine when revenue shall be recognized. If an element shall not be treated separately for revenue recognition purposes, the revenue recognition principles most appropriate for the bundled group of elements are applied to determine when revenue shall be recognized. Payments received in excess of revenues recognized are recorded as deferred revenue until such time as the revenue recognition criteria have been met. Concentration of Credit Risk The Company’s principal direct customers as of March 31, 2014 were a network of specialty pharmacies, Kaiser Permanente, and the specialty distributor to the VA for Ampyra, wholesale pharmaceutical distributors for Zanaflex Capsules and Zanaflex tablets, and two specialty distributors for Qutenza. The Company periodically assesses the financial strength of these customers and establishes allowances for anticipated losses, if necessary. Four customers individually accounted for more than 10% of the Company’s product revenue in 2014 and 2013. Four and three customers individually accounted for more than 10% of the Company’s accounts receivable as of March 31, 2014and December 31, 2013, respectively. The Company’s net product revenues are generated in the United States. Segment and Geographic Information The Company is managed and operated as one business which is focused on the identification, development and commercialization of novel therapies that improve neurological function in people with MS, SCI and other disorders of the central nervous system. The entire business is managed by a single management team that reports to the chief executive officer. The Company does not operate separate lines of business with respect to any of its products or product candidates and the Company does not prepare discrete financial information with respect to separate products or product candidates or by location.Accordingly, the Company views its business as one reportable operating segment. Net product revenues reported to date are derived from the sales of Ampyra, Zanaflex and Qutenza in the United States. Subsequent Events Subsequent events are defined as those events or transactions that occur after the balance sheet date, but before the financial statements are filed with the Securities and Exchange Commission. The Company completed an evaluation of the impact of any subsequent events through the date these financial statements were issued, and determined there were no subsequent events requiring disclosure in or requiring adjustment to these financial statements. Recent Accounting Pronouncements In July 2013, the FASB issued Accounting Standards Update "Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists" (ASU 2013-11). ASU 2013-11 requires an entity to present an unrecognized tax benefit as a reduction of a deferred tax asset for a net operating loss (NOL) carryforward, or similar tax loss or tax credit carryforward, rather than as a liability when (1) the uncertain tax position would reduce the NOL or other carryforward under the tax law of the applicable jurisdiction and (2) the entity intends to use the deferred tax asset for that purpose. ASU 2013-11 is effective prospectively for fiscal years and interim periods within those years, beginning after December 15, 2013 for public entities. The adoption of ASU 2013-11 did not have a significant impact on the Company’s consolidated financial statements. 8 (3) Acquisition The Company did not enter into any new acquisitions in the three-month periods ended March 31, 2014 and 2013. The Company finalized its accounting for the acquisition of NeurogesX, Inc, which occurred during the three-month period ended September 30, 2013 with no purchase price adjustments. (4) Share-based Compensation During the three-month periods ended March 31, 2014 and 2013, the Company recognized share-based compensation expense of $5.8 million and $4.9million, respectively. Activity in options and restricted stock during the three-month period ended March 31, 2014 and related balances outstanding as of that date are reflected below. The weighted average fair value per share of options granted to employees for the three-month periods ended March 31, 2014 and 2013 were approximately $18.81 and $15.41, respectively. The following table summarizes share-based compensation expense included within the consolidated statements of operations: For the three-month period ended March 31, (In millions) Research and development $ $ Selling, general and administrative Total $ $ A summary of share-based compensation activity for the three-month period ended March 31, 2014 is presented below: Stock Option Activity Number of Shares (In thousands) Weighted Average Exercise Price Weighted Average Remaining Contractual Term Intrinsic Value (In thousands) Balance at January1, 2014 $ Granted Cancelled ) Exercised ) Balance at March 31, 2014 $ $ Vested and expected to vest at March 31, 2014 $ $ Vested and exercisable at March 31, 2014 $ $ Restricted Stock Activity (In thousands) Restricted Stock Number of Shares Nonvested at January1, 2014 Granted Vested — Forfeited Nonvested at March 31, 2014 Unrecognized compensation cost for unvested stock options and restricted stock awards as of March 31, 2014 totaled $75.9 million and is expected to be recognized over a weighted average period of approximately 2.9 years. 9 (5) Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share for the three-month periods ended March 31, 2014 and 2013: (In thousands, except per share data) Three-month period ended March 31, 2014 Three-month period ended March 31, 2013 Basic and diluted Net income (loss) $ $ ) Weighted average common shares outstanding used in computing net income (loss) per share—basic Plus: net effect of dilutive stock options and restricted common shares — Weighted average common shares outstanding used in computing net income (loss) per share—diluted Net income (loss) per share—basic $ $ ) Net income (loss) per share—diluted $ $ ) The difference between basic and diluted shares is that diluted shares include the dilutive effect of the assumed exercise of outstanding securities. The Company’s stock options and unvested shares of restricted common stock could have the most significant impact on diluted shares. Securities that could potentially be dilutive are excluded from the computation of diluted earnings per share when a loss from continuing operations exists or when the exercise price exceeds the average closing price of the Company’s common stock during the period, because their inclusion would result in an anti-dilutive effect on per share amounts. The following amounts were not included in the calculation of net income per diluted share because their effects were anti-dilutive: (In thousands) Three-month period ended March 31, 2014 Three-month period ended March 31, 2013 Denominator Stock options and restricted common shares Convertible note 29 39 (6) Income Taxes For the three-month periods ended March 31, 2014 and 2013, the Company recorded a $2.8 million provision for and $1.8 million benefit from income taxes, respectively, based upon its estimated tax liability for the year. The provision for/benefit from income taxes is based on federal, state and Puerto Rico income taxes. The effective income tax rates for the Company for the three-month periods ended March 31, 2014 and 2013 were 80% and (61)%, respectively.As a result of the Federal research and development tax credit not being extended during the first quarter of 2014, the Company was not able to receive a benefit in the effective tax rate for this in 2014. The Company continues to evaluate the realizability of its deferred tax assets and liabilities on a periodic basis and will adjust such amounts in light of changing facts and circumstances including, but not limited to, future projections of taxable income, tax legislation, rulings by relevant tax authorities, the progress of ongoing tax audits and the regulatory approval of products currently under development. Any changes to the valuation allowance or deferred tax assets in the future would impact the Company's income taxes. 10 (7) Fair Value Measurements The following table presents information about the Company’s assets and liabilities measured at fair value on a recurring basis as of March 31, 2014 and indicates the fair value hierarchy of the valuation techniques utilized to determine such fair value. In general, fair values determined by Level1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities. Fair values determined by Level2 inputs utilize data points that are observable, such as quoted prices, interest rates and yield curves. Fair values determined by Level3 inputs utilize unobservable data points for the asset or liability. The Company’s Level1 assets consist of time deposits and investments in a Treasury money market fund and the Company’s Level 2 assets consist of high-quality government bonds and are valued using market prices on the active markets.Level 1 instrument valuations are obtained from real-time quotes for transactions in active exchange markets involving identical assets and Level 2 assets are valued using quoted prices for similar assets and liabilities in active markets or other market observable inputs such as interest rates and yield curves. The Company’s Level3 liabilities represent our put/call liability related to the Paul Royalty Fund (PRF) transaction and contingent consideration related to the NeurogesX acquisition. No changes in valuation techniques or inputs occurred during the three months ended March 31, 2014. (In thousands) Level1 Level2 Level3 March 31, 2014 Assets Carried at Fair Value: Cash equivalents $ $
